Citation Nr: 0719739	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-28 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on March 1, 2005 at the Good 
Samaritan Regional Medical Center.  


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans 
Affairs
	

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 25, 2005 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Portland, Oregon, which 
denied entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on March 1, 2005 at 
Good Samaritan Regional Medical Center.  The VA Regional 
Office (RO) in Portland, Oregon currently has jurisdiction 
over the veteran's medical file.

In January 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the VA 
Regional Office (RO) in Portland, Oregon (Travel Board 
hearing); a copy of the hearing transcript is in the record.


FINDINGS OF FACT

1.  On March 1, 2005, the veteran was service-connected for 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling, and in receipt of a total (100 percent) disability 
rating based on individual unemployability (TDIU).   

2.  On March 1, 2005, the veteran underwent arthroscopic 
surgery at the Good Samaritan Regional Medical Center for a 
right shoulder rotator cuff tear.  

3.  The evidence for and against the claim is in relative 
equipoise on the question of whether arthroscopic surgery 
performed on March 1, 2005 at the Good Samaritan Regional 
Medical Center was rendered in a medical emergency so that 
delay would have been hazardous to the veteran's health. 

4.  The evidence for and against the claim is in relative 
equipoise on the question of whether VA or other federal 
medical facilities were feasibly available on March 1, 2005, 
and previous attempts to use the VA medical facilities for 
arthroscopic surgery of right shoulder rotator cuff tear had 
been refused. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for payment or reimbursement of 
unauthorized medical expenses incurred on March 1, 2005 at 
the Good Samaritan Regional Medical Center have been met.  38 
U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.120, 17.1000-
17.1003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reimbursement or Payment for Medical Services

In this case, the evidence of record reflects that the 
veteran was service-connected for PTSD, rated as 70 percent 
disabling, and in receipt of a 100 percent rating based on 
TDIU.  On March 1, 2005, the veteran underwent arthroscopic 
surgery/repair at the Good Samaritan Regional Medical Center 
for a right shoulder rotator cuff tear.  A bill from the Good 
Samaritan Regional Medical Center reflects that that expenses 
of $6,196.73 were incurred in conjunction with the March 1, 
2005 arthroscopic surgery. 

The veteran contends that payment or reimbursement for 
arthroscopic surgery performed on March 1, 2005 at the Good 
Samaritan Regional Medical Center is warranted because it was 
rendered in a medical emergency and VA medical facilities 
were not feasibly available at that time.  Through his 
representative, the veteran contends that, although in most 
cases orthopedic disorders would not be considered exigent 
circumstances, it was an exigent circumstance in this 
veteran's case because the extensive delay in performing the 
right shoulder rotator cuff repair (indicated at one point to 
be as much as two years) would have resulted in even more 
severe disability of the right shoulder, and the extreme 
right shoulder pain and symptoms were occupationally 
limiting, especially in this veteran who has PTSD symptoms 
that are affected by his severe right shoulder pain.  

The controlling statute and regulation provide that, in order 
to be entitled to reimbursement or payment for  medical 
expenses incurred without prior authorization from VA, the 
following must be shown: 
(A) that the treatment was either 
        (1) for an adjudicated  service-connected disability, or 
        (2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or 
        (3) for any disability of a veteran who has a total 
disability permanent in  nature resulting from a service-
connected disability; or 
        (4) for any illness, injury or dental condition in  the 
case of a veteran who is participating in a  rehabilitation 
program under 38 U.S.C. chapter 31 and  who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in 38 C.F.R. § 17.48(j); 
(B) that a medical emergency existed and delay would have  
been hazardous to life or health; and 
(C) that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise or practicable or treatment 
had been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

The evidence of record includes VA treatment records that 
show complaints of rights shoulder pain and limitation of 
function beginning in May 2004.  Treatment records from the 
Portland VAMC show that from about August 2004 the veteran 
was treated for severe right shoulder pain with pain 
medication and steroid injection, without relief.  In 
September 2004, the veteran was seen for worsening and 
constant right shoulder radiating pain that kept the veteran 
awake at night, and resulted in inability to lift the right 
arm above the head.  Clinical findings included right 
shoulder droop, tenderness to palpation, and pain with 
various range of motion testing, diagnosed as chronic rotator 
cuff injury.  

The Portland VAMC treatment records reflect that from 
September through November 2004 the veteran contacted the 
VAMC on various occasions reporting extreme pain that, even 
with pain medication, kept him awake at night.  The veteran 
repeatedly stated that he could no longer stand the pain, 
requested some relief from VA, and stated that he could not 
wait for VA to take action, including approval for 
arthroscopic surgery.  VA noted in November 2004 that the 
veteran apparently had a rotator cuff tear of the right 
shoulder.  VA established a treatment plan that did not 
include rotator cuff tear surgery.  

The Portland VAMC treatment records further show that, in 
November 2004, the veteran requested approval for right 
rotator cuff surgery to be provided by an outside provider, 
which VA effectively denied on November 30, 2004, indicating 
that the reason was a "lack of supply for the great demand 
for OR time is the issue."  VA also sent the veteran a 
letter in December 2004 denying consultation with an 
orthopedic surgeon.  A February 2005 VAMC entry reflects that 
the veteran was consulted about surgery for the one year 
history of right shoulder pain and rotator cuff injury; the 
veteran indicated he had not been successful in getting 
scheduled for surgery; the steroid injections and anti-
inflammatory medications had provided little relief; the 
veteran's right shoulder was painful on examination; magnetic 
resonance imaging (MRI) revealed a full thickness tear of the 
supraspinatous tendon; that surgery was needed to repair the 
right shoulder rotator cuff tear; and that the surgery plan 
was for arthroscopic subacromial repair "when time 
available."  A June 2005 addendum entry reflects that in 
June 2005 VA first indicated to the veteran that surgical 
treatment of right rotator cuff tear could be performed in 
July 2005; however, the veteran reported that he had already 
undergone the surgery with a non-VA provider.  

The VA Roseburg clinic treatment records dated from 2003 to 
2004 reflect that in May 2004 the veteran had chronic right 
shoulder pain, radiating pain, and stiff right shoulder.  The 
chronic pain was considered to be a behaviorally defined 
problem, so that continued stability of chronic pain was 
considered a treatment goal for the veteran's PTSD symptoms, 
which included irritability, anxiety, decreased 
concentration, and sleep problems.  VA Roseburg clinic 
treatment records reflect worsening complaints of right 
shoulder pain and limitations in the months following the May 
2004 treatment entry.  

A letter from a private physician, Brian Curtis, M.D., dated 
December 1, 2004, reflects that the veteran had a severe 
right shoulder injury, shown by MRI to be a full-thickness 
tear of the supraspinatus tendon of the right shoulder, that 
caused shoulder pain and limitation of motion of the right 
shoulder; that the veteran would need surgery; that VA had 
denied orthopedic referral; and the veteran clearly needed to 
see an orthopedic surgeon.  A prescription from the Corvallis 
Clinic dated December 29, 2004 reflects a diagnosis of large 
rotator cuff tear of the right shoulder, and the need for 
arthroscopy for subacromial decompression/open the rotator 
cuff repair.  A medical article submitted by the veteran 
includes that a complete tear of the rotator cuff often 
requires surgery, and that immobilization of the shoulder can 
cause it to freeze.

At a personal hearing in January 2007 before the undersigned 
Veterans Law Judge, the veteran testified that his right 
shoulder pain was unbearable in 2004 and 2005 and kept him 
awake at night; he first required medical treatment for right 
shoulder pain in June 2004; in 2004 VA treated the right 
shoulder torn rotator cuff unsuccessfully with medications 
and injections; VA told the veteran that he was on a waiting 
list of at least two years to get right shoulder surgery; 
that the right shoulder pain made him panic; VA denied 
multiple requests for approval for right shoulder treatment; 
it took VA several months to even diagnose a torn rotator 
cuff; he did all he could to get VA to authorize right 
shoulder surgery, including having his private physicians 
make repeated requests and write a prescription for 
arthroscopic surgery/right rotator cuff repair; and a 
congressman's aide told the veteran that he would have to 
have the right shoulder arthroscopy performed outside VA.  
The veteran's spouse also testified that, among other things, 
she observed the veteran suffer severe right shoulder pain 
that kept him awake at night.  

In this case, there is no indication that the private medical 
care received on March 1, 2005 was authorized in advance, and 
it is not contended otherwise.  The record reflects that in 
December 2004 VA denied the veteran's request for 
authorization to have right shoulder surgery by a non-VA 
provider. 

On the question of whether arthroscopic surgery performed on 
March 1, 2005 at the Good Samaritan Regional Medical Center 
was rendered in a medical emergency so that delay would have 
been hazardous to the veteran's health, the VA treatment 
records establish that by the fall of 2004 the veteran had 
severe pain and limitation of motion of the right shoulder 
that was finally diagnosed on MRI as full tear of 
supraspinatous tendon of the right shoulder.  The record 
reflects that the veteran consistently sought and requested 
relief from the extreme right shoulder pain, including 
requests from both the veteran and his private doctor for VA 
to schedule right rotator cuff repair surgery.  

The record reflects that it was not until February 2005 that 
VA communicated to the veteran a date that right rotator cuff 
repair surgery would be performed, but in essence advised the 
veteran that he would have to wait his turn, and still did 
not indicate any time frame that VA would perform the 
requested right shoulder surgery.  It was not until June 
2005, notably over a year after the veteran complained of 
right shoulder pain, and several months after the medical 
evidence shows that veteran had severe right shoulder 
radiating pain that was unrelieved by any treatment, that VA 
proposed to schedule the veteran for surgery.  The medical 
evidence of record reflects that such an extensive delay in 
performing the right shoulder rotator cuff repair, regardless 
of the reasons for the delay, likely would have resulted in 
even more severe disability of lessened movement or ankylosis 
of the right shoulder.  When considering whether additional 
delay beyond March 1, 2005 in performing the right shoulder 
rotator cuff repair would have been hazardous to the 
veteran's health, the Board finds it especially probative 
that in this case the veteran is service-connected for PTSD, 
and this veteran has symptoms such as irritability, anxiety, 
decreased concentration, and sleep problems that are 
exacerbated by the severe right shoulder pain, so that 
further delay in right shoulder arthroscopic surgery may also 
have been hazardous to the veteran's mental health.  After a 
review of the evidence, and for the reasons indicated, the 
Board finds that the evidence for and against the claim is in 
relative equipoise on the question of whether arthroscopic 
surgery performed on March 1, 2005 at the Good Samaritan 
Regional Medical Center was rendered in a medical emergency 
so that delay would have been hazardous to the veteran's 
physical and mental health.

On the question of whether VA or other federal medical 
facilities were feasibly available on March 1, 2005, and 
whether previous attempts to use the VA medical facilities 
for arthroscopic surgery of right shoulder rotator cuff tear 
had been refused, a November 30, 2004 VAMC orthopedics 
clinical care coordinator note reflects that the veteran's 
request for outside surgical treatment of right rotator cuff 
tear was denied because there was a "lack of supply for the 
great demand for OR time is the issue."  VA did not indicate 
any proposed date for surgical treatment of right rotator 
cuff tear.   A February 2005 VAMC entry reflects that surgery 
was needed to repair the right shoulder rotator cuff tear, 
but the veteran was not given any date of the proposed 
arthroscopic subacromial repair surgery, only that the right 
shoulder surgery would take place "when time available."  
It was not until three months after the March 1, 2005 right 
rotator cuff surgery had been performed, VA first indicated 
to the veteran in June 2005 that surgical treatment of right 
rotator cuff tear could be performed in July 2005.  After a 
review of the evidence, and for the reasons indicated, the 
Board further finds that the evidence for and against the 
claim is in relative equipoise on the question of whether VA 
or other federal medical facility were feasibly available on 
March 1, 2005, and previous attempts to use the VA medical 
facilities for arthroscopic surgery of right shoulder rotator 
cuff tear had been refused.  

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses incurred on March 1, 2005 at the Good Samaritan 
Regional Medical Center have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.   


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred on March 1, 2005 at the Good Samaritan Regional 
Medical Center is granted. 



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


